Citation Nr: 1540360	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to July 1990, from January 1997 to October 1997, from September 2000 to March 2001, and from January 2002 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's OSA pre-existed his fourth period of active duty service.  

2.  The evidence demonstrates that the Veteran's OSA was aggravated during his fourth period of active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for aggravation of OSA have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in granting service connection for OSA, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II.  Service Connection

The Veteran contends that in 1997, during his second period of active duty service in Bosnia, he had symptoms of loud snoring and fatigue.  He said that his snoring was so loud that his roommate complained.  He tried to treat his symptoms with a humidifier that he asked his wife to purchase.  The humidifier helped to reduce his snoring, but he remained fatigued.  He did not seek treatment for his symptoms during this period of service.  When the Veteran returned home, he was fatigued due to a lack of a quality sleep, so he sought treatment.  In May 2000, he was diagnosed with OSA which he believes had its onset during his period of active duty service in 1997.  See January 2009 and April 2014 statements.  

Alternatively, the Veteran argues that his pre-existing OSA was aggravated by his active duty service.  He asserts that he was diagnosed with moderate OSA in May 2000, and in August 2007, during his fourth period of active duty service, he was diagnosed with severe OSA, which demonstrates that his OSA was aggravated by service.  See July 2010 statements.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of pre-existence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran's DD Form 214 for his second period of service from January 1997 to October 1997 reflects that he served in Bosnia from January 1997 to March 1997.  

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnosis for sleep apnea during his second period of active duty service.  

A May 2000 private polysomnographic report reflects that the Veteran had symptoms of hypersomnolence and snoring.  Based on the results of a sleep study, the private physician diagnosed the Veteran with moderate obstructive sleep apnea syndrome.  The Veteran was prescribed a continuous positive airway pressure (CPAP) machine.  

The Veteran did not undergo an entrance examination prior to entering his third period of active duty service (September 2000 to March 2001) or prior to entering his final period of active duty service (January 2002 to October 2007).  However, in a May 2006 report of medical history, the Veteran reported having frequent trouble sleeping.  The VA examiner noted that the Veteran had been diagnosed by a civilian physician with mild sleep apnea.  

A July 2007 STR noted that the Veteran had a history of a moderate sleep apnea diagnosis in 2000.  At a July 2007 retirement examination, the examiner recommended that the Veteran undergo a sleep study.  

An August 2007 private polysomnogram report documents that the Veteran reported snoring at a rate of 3 to 4 out of 5, sleeping 8 hours a night, having difficulty initiating and maintaining sleep, having restless limbs at sleep onset, and witnessed sleep apnea.  Following a sleep study, the private physician diagnosed the Veteran with severe OSA.  

In September 2009, the Veteran was afforded a VA examination.  The Veteran reported his history of OSA and his current symptoms.  The VA examiner noted that the Veteran was treating his sleep apnea with a CPAP machine.  No objective testing was performed.  The VA examiner continued the Veteran's OSA diagnosis based on the Veteran's history and use of a CPAP machine.  No etiological opinion was provided.  

In May 2015, the Veteran was afforded a VA opinion to determine whether the Veteran's currently diagnosed OSA was related to his period of active duty service in 1997.  Following a review of the Veteran's claims file and medical records, the VA examiner noted that the Veteran had been diagnosed with sleep apnea after service.  The VA examiner noted that he had reviewed the lay evidence, but found that snoring is not sleep apnea.  Although snoring may indicate sleep apnea, the VA examiner explained that the majority of people who snore do not have sleep apnea and will not develop it.  The VA examiner stated that "sleep apnea is a condition with a specific diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or nonspecific complaints."  Citing a medical journal, the VA examiner described the pathology and various risk factors for sleep apnea.  Based on these findings, the VA examiner found that the Veteran did not have sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was less as likely as not incurred in or caused by his military service that occurred from January 5, 1997 to October 1, 1997.  

As an initial matter, the evidence shows that the Veteran entered his fourth period of active duty service in January 2002.  Although the Veteran is presumed to be in sound condition except for defects noted on the entrance examination, as discussed above, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, it does not appear the Veteran was provided with an entrance examination before entering his fourth period of active duty service in January 2002.  Therefore the presumption of soundness does not apply to his fourth period of active duty service.  See id.  

Because the presumption of soundness does not apply, clear and unmistakable evidence is not required to establish that the Veteran's OSA existed prior to his fourth period of active duty service.  However, the Board finds that the evidence demonstrates that the Veteran's OSA pre-existed his fourth period of active duty service as a May 2000 polysomnographic report shows that the Veteran was diagnosed with moderate OSA.  Although the Veteran reported that he had symptoms of loud snoring and fatigue during a period of active duty service in 1997, the May 2015 VA examiner found that those symptoms did not indicate sleep apnea.  While the Veteran is competent to describe the onset and frequency of his symptoms, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to diagnosis sleep apnea.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran's lay testimony as to whether the symptoms he had in 1997 where indicative of his subsequent OSA diagnosis is not probative.  

By contrast, the Board finds that the May 2015 VA opinion is the most probative evidence at to whether the Veteran had developed OSA during his period of active duty service in 1997.  The May 2015 VA opinion was based on a review of the Veteran's claims file and supported by a complete rationale.  Moreover, the record does not include any competent evidence to the contrary.  Therefore, the evidence establishes that the Veteran's OSA pre-existed his fourth period of active duty service.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran's pre-existing OSA was aggravated during his fourth period of active duty service.  In May 2000, the Veteran was diagnosed with moderate OSA.  Seven years later, in August 2007, the Veteran was diagnosed with severe OSA.  The Board finds that this increase in severity of the Veteran's OSA diagnosis from moderate to severe demonstrates that his OSA had worsened.  Although it may not be clear when that worsening occurred, the Veteran had been in service during this period for about five years prior to his diagnosis for severe OSA.  Indeed, the record does not include any evidence of worsening prior to his August 2007 diagnosis.  Finally, the record does not include any evidence that the increase in the Veteran's OSA was due to the natural progression of this pre-existing condition.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's OSA increased in severity during his fourth period of active service.  Accordingly, reasonable doubt will be resolved in favor of the Veteran, and service connection by way of aggravation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Pre-existing obstructive sleep apnea having been aggravated by active duty service, service connection is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


